 

EVEREST RE GROUP, LTD.

2003 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN

 

Amendment to May 25, 2005 Restricted Stock Award Agreement

 

The Restricted Stock Award Agreement between Everest Re Group, Ltd. and Martin
Abrahams dated May 25, 2005 is hereby amended as set forth below:

 

Effective September 21, 2005, Paragraph 3 is amended in its entirety as follows:

 

“3.          Restriction on Transfer and Forfeiture of Shares. If the Date of
Termination (as defined below) does not occur during the Restricted Period with
respect to any Installment of the Covered Shares, then, at the end of the
Restricted Period for such shares, the Participant shall become vested in those
Covered Shares, and shall own the shares free of all restrictions otherwise
imposed by this Agreement. With respect to all Covered Shares, the Restricted
Period shall begin on the Grant Date. The Restricted Period with respect to each
Installment shown on the schedule shall end on the Vesting Date applicable to
such Installment:

INSTALLMENT

VESTING DATE APPLICABLE
TO INSTALLMENT

1/3 of Covered Shares

First Anniversary of the Grant Date

1/3 of Covered Shares

Second Anniversary of the Grant Date

1/3 of Covered Shares

Third Anniversary of the Grant Date

 

Notwithstanding the foregoing provisions of this paragraph 3, the participants
shall become vested in the Covered Shares and become owner of the shares free of
all restrictions otherwise imposed by this Agreement, prior to the end of the
Restricted Period as follows:

 

 

(a)

The Participant shall become vested in Covered Shares as of the Date of
Termination prior to the date the Covered Shares would otherwise become vested,
if the Date of Termination occurs by reason of the Participant’s death or
disability.

 

(b)

The Participant shall become vested in the Covered Shares as of the Date of
Termination prior to the date the Covered Shares would otherwise become vested,
if the Date of Termination occurs by reason of the Participant’s ceasing to
serve as a director (other than for a Termination for Cause): (i) if the
Participant has completed at least two full terms as a director and is the age
of 65 or older (or at an earlier age with the consent of the Committee); or (ii)
after completing at least three full terms as a director.

 

 


--------------------------------------------------------------------------------



 

 



Covered Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered until the expiration of the Restricted Period or, if earlier, until
the Participant is vested in the shares. Except as otherwise provided in this
paragraph 3, the Participant shall forfeit the unvested Covered Shares as of a
Date of Termination that occurs during the Restricted Period, unless the
Committee shall determine in a particular case that such forfeiture would not be
in the best interest of the Corporation. For purposes of this paragraph, “Date
of Termination” shall mean the termination of service as a director for any
reason whatsoever, whether voluntary or involuntary, and Termination for Cause
shall mean the removal for cause of a director as authorized by the
Corporation’s Bye-laws.”

 

 

Everest Re Group, Ltd.

 

                 

 

By:


/s/ JOSEPH A. GERVASI

 

 

 

Joseph A. Gervasi

Senior Vice President

 

                 

 

 


/s/ MARTIN ABRAHAMS

 

 

 

Martin Abrahams

 

 

Dated: September 21, 2005

 

                

 

 

 

 

 

 

 

 